Citation Nr: 1710524	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  11-05 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a facial injury, claimed as headaches and facial paralysis.

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for joint problems to include as due to Gulf.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to service connection for erectile dysfunction.  



REPRESENTATION

Appellant represented by:	Amy R. Fochler, Esq.


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977 and from December 1990 to July 1991.  During his second period of active duty, he had service in the Southwest Asia Theater of Operations from January 1991 to June 1991.  He also had an unverified period of service in the Reserve until 1998.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in March 2010, February 2014, and May 2016.  

In July 2014, the Board remanded the claims for service connection for joint problems and entitlement to a total disability rating based on individual unemployability (TDIU) and denied the claim of entitlement to service connection for headaches.   

The Veteran appealed the July 2014 denial of his headaches claim to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Joint Motion for Partial Remand (Joint Motion), the parties requested that the Court vacate and remand that portion of the Board's decision that denied service connection for headaches because the Board had not considered 38 U.S.C.A. § 1154(b) in adjudication of the claim.  In an April 2015 Order, the Court granted the Joint Motion.  The Board has recharacterized the issue as listed on the title page to better reflect the nature of the assertions raised by the Veteran in support of his claim.  In August 2015, the Board remanded the claims pursuant to the Court's order. 


The issues of entitlement to service connection for a joints disability, sleep apnea, TDIU and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current diagnoses of headaches and facial paralysis and are not related to service his in-service facial injury.


CONCLUSION OF LAW

The criteria for service connection for residuals of a facial injury, claimed as headaches and facial paralysis are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  With respect to the Veteran's residuals of a face injury claim, a letter sent to the Veteran in June 2009 provided compliant notice.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes VA examination reports; private treatment records; Social Security Administration (SSA) records, and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Also, the Veteran was afforded VA examinations in February 2010, October 2013, and May 2016.  The Board finds these examination adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, and his lay assertions and current complaints, and because they described the claimed disability in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).

In August 2015, the Board remanded the claim so the Veteran could clarify which facility he was evacuated to after his in-service facial injury and for a VA examination and opinion.  In a December 2015 correspondence, the Veteran reported that he did not recall which medical center he was evacuated to.  In addition, the Veteran was afforded the requested VA examination in May 2016.   Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.





Analysis

Residuals of a Facial injury (claimed as headaches and facial paralysis)  

The Veteran asserts his headaches and facial paralysis were caused by injuries sustained while in combat. Specifically, the Veteran asserts that during a scud missile attack in Saudi Arabia, another soldier carelessly threw a net with "tie down" hook across a half assembled pallet of cargo.  The Veteran reported that the net and "tie down" hook hit him in the face, knocking him to his knees and causing him to be temporarily unaware of his surroundings.  The Veteran asserted that he was taken to the medics and administered first aid and bed rest (restricted to quarters), and that he is paralyzed from the point of impact (across the top of his nose/below his eyes) to his chin and that he also has severe headaches.  See  
At the time of an October 2013 Disability Benefits Questionnaire (DBQ), the Veteran also reported that while he was handling cargo, a cargo strap broke and a buckle hit him across the bridge of the nose, which caused him to be dizzy, light headed and nearly pass out.  He reported that he was medically evacuated so the laceration caused by the buckle could be cared for.  The Veteran also reported that he was placed on bed rest for several days; that almost immediately after the injury he had severe swelling in the area that caused his face to be numb; and that he still has the numbness and headaches occur almost daily.  

The Veteran's personnel records indicate that he had combat service.  Furthermore, the Veteran is service connected for PTSD based on trauma he endured during SCUD missile attacks during his period of service.  As previously noted, 
38 U.S.C.A. 1154(b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to the question of whether a particular disease or injury was incurred or aggravated in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").  However, Section 1154(b) does not apply to the question of whether there is a current disability or a nexus connecting any current disability to service.  Id.  Thus, the provisions of 38 C.F.R. § 1154(b) do not obviate the requirement that a Veteran submit medical evidence of a causal relationship between his current condition and his military service. Wade v. West, 11 Vet. App. 302 (1999).  

Here, the Veteran has offered satisfactory lay evidence that he incurred injuries to his face and head during combat.  The Veteran's statements regarding his injuries are consistent with the circumstances, conditions, and hardships of combat service.  As such, the Veteran's head and face injuries are presumed to have occurred in service.  The Board must still determine whether the Veteran has current disabilities that are connected to his in-service injuries. 

As noted above, the first element of service connection requires medical evidence of a present disability.  Here, the evidence shows that the Veteran has diagnoses of migraine headaches and trigeminal nerve palsy.  See February 2010 Examination Report; October 2013 VA Examination Report.  Thus, the issue that remains disputed is whether the Veteran's current migraine headaches and trigeminal nerve palsy are related to the injury suffered in service. 

Service treatment records are negative for complaints, treatment, or findings of a head injury, chronic headaches, or facial paralysis.  A single record dated in November 1974 shows a complaint of eye pain and a headache.  

A June 1991 demobilization examination for purposes of separation is also negative for complaints or findings of a face/head injury, headache disorder, or facial paralysis, and indicates that the head, face, neck, and scalp were normal on separation.  On the Veteran's June 1991 Desert Shield/Storm Out-processing Checklist, he specifically denied experiencing a wound related to combat or hostile fire, or an injury of or illness not described on the checklist, during his deployment.

The Veteran's Reserve service records are negative for complaints of headaches.  On a July 1996 Report of Medical History, the Veteran reported a history of paralysis and indicated that he had had Lyme disease, from which he had recovered.

Post-service private treatment records are negative for any diagnosed chronic headache disorder or headache symptoms.  A July 1995 private treatment note shows the Veteran presented with left-sided facial weakness.  His physician stated that it was obviously Bell's palsy; however, he also indicated that he could not identify a cause and the Bell's palsy was idiopathic.  Significantly, there was no report of prior headaches or any head/face trauma.  Similarly, May 2010 private treatment notes indicate that the Veteran had bilateral facial diplegia since 1998, but the physician did not note any prior head or facial trauma in relation to that condition, nor were complaints of chronic headaches noted.

The only instance in which there is mention of headaches is when the provider essentially noted that the Veteran had none.  For example, April 2006 private treatment records show that the Veteran had the opportunity to indicate conditions that he had in the past year, but he did not complain of headaches and the physician indicated that the head-eye examination was normal and that the Veteran was not taking any medications.  Similarly, at an October 2006 complete checkup by a private physician, the physician noted that the Veteran denied headaches.  

The first time that there was any indication that the Veteran may have a headache disability was in connection with his May 2009 claim for benefits.  The Veteran included headaches as one of the symptoms in a lengthy list of symptoms in connection with his PTSD service-connection claim.

In March 2011, the Veteran submitted photographs, including one of him with an apparently bandaged face, and a statement alleging that the photographs are evidence of a head/facial injury during service and first aid/medical treatment administered during service in Saudi Arabia.  However, the photographs themselves do not definitively indicate a time, place, or reason for the apparent facial bandages.

The Veteran was afforded a VA examination in May 2016.  The examiner found that the headaches and trigeminal neuralgia conditions were less likely than not incurred in or caused by the claimed in-service injury.  In support of her conclusion, the examiner reported that a review of the Veteran's service treatment records revealed that the Veteran marked "no" to frequent or recurrent head injury on a June 1991 in-service examination.  In addition the examiner noted that an October 1993 note from the Veteran's East Carolina Internal Medicine treatment records indicated stated, "[the Veteran] has always been in excellent health.  He jogs about two miles three times weekly.  He takes very good care of his body."   There was no mention of headaches or facial paralysis.  In addition, on a July 1996 reserve examination the Veteran indicated that his head and face were normal.  He also marked "no" for frequent or severe headache but wrote in "Lyme Disease," but the examination was otherwise unremarkable.

The examiner also discussed the Veteran's post service records including a July 1995 note from the Veteran's Eastern Carolina records indicated that the Veteran complained of weakness to the left side of the face.  The treating physician diagnosed Bell's palsy.  The examiner discussed the Veteran's follow-up treatment for both Bell's palsy and Lyme disease for which the Veteran reported facial numbness and weakness in the face after removing a tick from his thigh.     
The examiner also discussed the fact that the Veteran had been examined in September 2014 by a physician for the Social Security Administration who reported that the Veteran had no readily demonstrable features of facial paralysis and a normal musculoskeletal examination.  

The examiner also addressed the nature of trigeminal neuralgia (TN) stating that it is a rare condition and is more frequently seen in the older adult population.  She reported that TN is caused by compression of the trigeminal nerve root, usually within a few millimeters on entry into the pons (the root entry zone). "Compression by an aberrant look of an artery or vein is thought to account for 80 to 90 percent of cases.  Idiopathic TC or TC caused by a vascular compression is considered classic TC.  Other causes of TC via nerve compression include vestibular schwannoma (acoustic neuroma), meningioma, epidermoid or other cyst, or, rarely, a saccular aneurysm or arteriovenous malformation."  

The examiner also addressed the Veteran's history of Bell's palsy and Lyme disease stating that the diagnosis represents about half of all cases of facial nerve palsy.  Patients with Bell's palsy typically present with the sudden onset of unilateral facial paralysis.  Regarding Lyme disease, the examiner reported that facial nerve palsy is the most common cranial neuropathy associated with Lyme disease.  Involvement of the facial nerve can be unilateral or bilateral.    

In sum, the Veteran reasoned as follows:

The Veteran claims that he developed headaches, facial paralysis, trigeminal neuralgia [TN] after an injury to his face/across the nose cause by a tie down or buckle during deployment to Desert Storm in 1991.  The Veteran reported severe swelling in the area that caused numbness in his face bilaterally.  No clinical records were available for review regarding his reported medical evacuation.  His STRs are silent for complaints of headache, cranial nerve palsy, [and] facial paralysis/weakness as documented above.  His history and physical are inconsistent with finding of TN which is usually stabbing facial pain and spasm.  TN is not usually associated with trauma.  His history of facial numbness is consistent with Bell's palsy diagnosed in 1995.  Bell's palsy is less likely than not caused by facial trauma that occurred 3 to 4 years prior to this diagnosis.  It was also documented that the Veteran had Lyme's disease in 1996.  Lyme's disease can lead to facial nerve palsy as well as headaches.  The Veteran's complaints of bilateral facial numbness are more consistent with Lyme disease than trauma to the facial area.  The Veteran's STRs are silent for headaches during military service and after the claimed facial injury.  The Veteran's claimed conditions of trigeminal neuralgia and headaches are less likely than not due to facial injury during military service."

The Board finds the VA examiner's opinions adequate and highly probative to the question at hand.  The examiner, a physician, possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided adequate rationales for her opinions, and her opinions were based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinion considered an accurate history, was definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The evidence supporting the Veteran's claim includes a February 2010 and October 2013 VA examination reports.  Both examiners provided a positive nexus opinion.  
The Board has carefully considered this information, but finds the May 2016 VA examination report more probative.  The February 2010 and October 2013 VA examiners, a doctor of osteopathy and physician's assistant respectively, did not provide rationales for their opinions nor did they discuss, in any detail, the Veteran's health treatment records and prior diagnoses.  As a result, they are afforded little probative weight.   

It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the injury the Veteran experienced in service is in any way related to his current disorders is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Veteran is not competent to opine as to the etiology of his headaches and facial paralysis because it is a specific medical issue that falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

In sum, no competent evidence supports the conclusion that the Veteran's current headaches or facial paralysis was caused by or related to a facial injury in service.  There was no diagnosis in service, there were no on-going complaints seen in the available treatment records for several years after service, and the competent medical evidence of record indicates that the Veteran's non service connected Lyme disease and Bell's palsy likely caused the facial paralysis.  

In light of the foregoing, the preponderance of the evidence weighs against a finding that the Veteran's headaches and facial paralysis are related to service.  Therefore, service connection is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for residuals of a facial injury, claimed as headaches and facial paralysis is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Joint Disability 

At a VA examination in October 2013, an examiner provided multiple joint diagnoses, to include degenerative disc disease (DDD) of the cervical spine, DDD of the lumbar spine, DDD of the bilateral shoulder and hips, bilateral femoral syndrome, and bilateral hallux valgus.  The examiner indicated that the Veteran's joint pain condition is explained by the degenerative changes seen on X-ray, but also that the Veteran's October 2013 lab results reveal a positive ANA titer with predominant anti-SSA gene which can be indicative of a connective tissue disease.  The examiner did not, however, provide a medical nexus opinion as to whether the diagnoses of DDD of the cervical spine, the lumbar spine, and the bilateral shoulder and hips, as well as bilateral femoral syndrome and bilateral hallux valgus are causally related to military service.  

In July 2014, the Board remanded the Veteran's joint disability claim for a VA examination and medical opinion as to whether any disability associated with the Veteran's joint problems are at least as likely as not related to the Veteran's military service.  

The Veteran was provided the requested examination in May 2016.  The examiner opined that the Veteran's DDD of the cervical spine, DDD of the lumbar spine, DDD of the bilateral hips, bilateral femoral syndrome, and bilateral hallux valgus were not related to service.  However, the examiner opined that the Veteran's degenerative joint disease of the left shoulder was at least as likely as not incurred in or caused by service.  The examiner reasoned that though all the Veteran's service treatment records were silent for shoulder pain, a May 1995 private treatment note in the Veteran's treatment records show a complaint of left shoulder pain.  The Veteran reported that he injured his left shoulder while lifting weights on reserve duty.  He was diagnosed with left shoulder strain.  The examiner further reasoned that degenerative joint disease can result from simple wear and tear or may have a traumatic cause.  

The evidence does not include line of duty determinations or the Veteran's verified periods of active duty for training or inactive duty for training.  Accordingly, on remand, the AOJ should attempt to procure these records.  

Total Disability Rating Based on Individual Unemployability (TDIU)

In the July 2014 remand, the Board acknowledged that a total disability rating based on individual unemployability (TDIU) was raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board directed the RO to send an appropriate VCAA notice and application form (VA Form 21-8940) and to adjudicate the issue.  It does not appear that this development was completed.  Unfortunately, as there has not been substantial compliance with the remand instructions, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Sleep Apnea 

The Veteran asserts that his sleep apnea had its onset in service or was related to Gulf War service.  The medical evidence of record indicates that the Veteran has a current diagnosis of moderate obstructive sleep apnea.  See June 2013 Private Treatment Record.  Notably an unsigned, incomplete sleep apnea Disability Benefits Questionnaire was received in June 2013, but the Veteran has not received a VA examination.  

Because the Veteran served in the Southwest Asia Theater of Operations, the presumptions of 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016) are applicable.  Presumptive service connection is provided for an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, signs or symptoms related to the upper and lower respiratory system and sleep disturbances.  38 C.F.R. §3.317(b)(8)-(9).  On the Veteran's June 1991 demobilization report of medical examination, the clinical evaluation showed abnormal nose, mouth, and throat.  

Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and (B) establishes that the Veteran suffered an event, injury, or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but the record does not contain sufficient medical evidence for the Secretary to make a decision on the claim.

Thus, a VA examination is necessary to determine whether the Veteran's sleep apnea is related to his service.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Erectile Dysfunction

The RO denied service connection for erectile dysfunction in a May 2016 rating decision.  The Veteran simultaneously filed a notice of disagreement and VA Form 9 in December 2016.  The Veteran submitted an additional notice of disagreement in March 2017.  The record reflects that there has been no acknowledgement of the notice of disagreement by the RO.  Thus, the Board must remand these issues to the RO for appropriate action to include issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1. Verify the Veteran's duty status in 1995, when he reportedly injured his left shoulder and obtain any line of duty determination with regard to the injury.  If the requested information is unavailable, a written determination should be included in the claims file. 

2.  Send the Veteran proper VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  The Veteran should also be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to include providing detailed information concerning his earnings from his business.

3.  Afford the Veteran an examination for sleep apnea.   

The examiner should provide an opinion as to the following: 

(1) Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's sleep apnea had its onset during active service.

(2) Whether it is at least as likely as not  (i.e., probability of 50 percent or greater) the Veteran's sleep apnea is 
considered a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  

The examiner must consider the Veteran's statements indicating that he snored and had sleep trouble in service.  

The examiner must provide a comprehensive report including a complete rationale for all conclusions reached.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his attorney must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


